 



EXHIBIT 10.2
IBM Global Services Proposal
for
IBM Express Solution for SAP Medical Devices
Prepared for
NuVasive, Inc.
The information in this proposal may not be disclosed outside of NuVasive and
may not be duplicated, used or disclosed in whole or in part for any purpose
other than to evaluate the proposal, provided that if a contract is awarded to
IBM as a result of or in connection with the submission of this proposal,
NuVasive will have the right to duplicate, use or disclose the information to
the extent provided by the contract. This restriction does not limit the right
of NuVasive to use information contained in this proposal if it is obtained from
another source without restriction. IBM retains ownership of this proposal.
This proposal is valid until June 30th 2007.
(IBM LOGO) [a32696a3269600.gif]
IBM Global Services
4660 La Jolla Village Drive
Suite 300
San Diego, CA 91222
IBM Proposal for NuVasive

Page 2



--------------------------------------------------------------------------------



 



Table of Contents

         
1. Executive Overview
    5  
 
       
1..1 Our Understanding
    5  
 
       
1..2 Express Solution Overview
    6  
 
       
1..3 IBM’s Approach to Implementing Express Solution for SAP
    8  
 
       
1..4 Program Approach
    9  
 
       
2. IBM Statement of Work
    10  
 
       
2..1 Program Scope
    10  
 
       
2..2 Key Assumptions
    11  
 
       
2..3 IBM Responsibilities
    14  
 
       
2..4 NuVasive Responsibilities
    19  
 
       
2..5 Deliverable Materials
    24  
 
       
2..6 Completion Criteria
    25  
 
       
2..7 Estimated Schedule
    26  
 
       
2..8 Charges
    27  
 
       
2..9 Additional Terms and Conditions
    29  
 
       
Appendix A: Deliverable Materials Guidelines
    30  
 
       
Appendix A:1: Weekly Status Report
    30  
 
       
Appendix A:2: List of Business Scenarios and Business Process Procedures
    30  
 
       
Appendix A:3 FRICE Development and Additional Business Process Procedure
Requirements
    31  
 
       
Appendix A:4: System Test Plan
    31  
 
       
Appendix A:5: Pre Packaged End User Documentation and Training Materials
    31  
 
       
Appendix A:6: Integration Test Plan
    32  
 
       
Appendix A:7: Go Live Checklist
    32  
 
       
Appendix A:8: Validation Plan
    32  
 
       
Appendix A:9: Risk Assessment
    33  
 
       
Appendix A:10: Issues Log
    33  
 
       
Appendix A:11: User Requirements Specification
    33  
 
       
Appendix A:12: Functional Specification
    33  
 
       
Appendix A:13: Technical Design
    34  
 
       
Appendix A:14: Infrastructure / System Specification
    34  
 
       
Appendix A:15: Programming/Development Standards
    34  
 
       
Appendix A:16: Validation Protocols (OQ and PQ Protocol)
    34  

IBM Proposal for NuVasive

Page 3



--------------------------------------------------------------------------------



 



         
Appendix A:17: IQ, OQ and PQ Test Cases/Scripts
    35  
 
       
Appendix A:18: 21 CFR Part 11 Assessment
    35  
 
       
Appendix A:19: Trace Matrix
    35  
 
       
Appendix A:20: User Training Plan
    35  
 
       
Appendix A:21: OQ and PQ Summary Reports
    36  
 
       
Appendix A:22: Validation Report / System Release
    36  
 
       
Appendix B: Project Procedures
    37  
 
       
Appendix B:1: Project Change Control Procedure
    37  
 
       
Appendix B:2: Deliverable Materials Acceptance Procedure
    37  
 
       
Appendix B:3: Escalation Procedure
    37  
 
       
Appendix C: Detailed Project Scope
    39  
 
       
Appendix C:1: Detailed Business Processes
    39  
 
       
Appendix C:2: Conversions
    44  
 
       
Appendix C:4: Pre-Configured Forms
    45  
 
       
Appendix C:5: Business Intelligence
    47  
 
       
Appendix D: Roles and Responsibilities Matrix
    71  
 
       
Appendix E: Sample Status Report
    75  
 
       
Appendix F: Signature Document
    77  

IBM Proposal for NuVasive

Page 4



--------------------------------------------------------------------------------



 



1. Executive Overview
IBM Global Business Services (“IBM GBS”) is pleased to submit this Statement of
Work (“SOW”) to assist NuVasive (with the implementation of the IBM Express
Solution for SAP Medical Devices (“Express Solution”). We recognize the
significance of the project and the positive impact this solution will have on
NuVasive’s business. We also applaud the level of effort NuVasive has expended
in the past several weeks interacting with IBM GBS to share information about
the goals and objectives of this project, current business processes and
supporting systems, and the roles, responsibilities and skills of your
anticipated project team members, which is an excellent first step in beginning
the implementation.
IBM Global Services is the world’s largest information technology services
provider with professionals serving customers in 160 countries. We are at the
forefront of translating new technologies into customer solutions and can
provide an integrated set of business-focused offerings that include:

  •   Services ranging from outsourced business processes and industry-based
solutions, to fully integrated custom applications.     •   Customizable assets
that may be rapidly deployed to help customers meet fast-emerging needs and
short-window opportunities.     •   A wide range of hardware and software
products.

We bring years of experience to every project. We apply our experience gained in
developing similar solutions for other customers to help develop your solution.
By using technology and knowledge that we already have in house, and adapting
them to NuVasive’s needs, we can often help reduce estimated development costs
and time as well as reduce the risks associated with technology and process
improvement implementations.
Contact Information:
For additional information concerning this SOW, please contact your IBM
representative Kevin Baril; 858-663-4024; kevin.a.baril@us.ibm.com.
1..1 Our Understanding
NuVasive is embarking on this extremely important initiative to address the
following key business process areas:

  •   Financial Management

  •   General Ledger     •   Accounts Payable     •   Accounts Receivable     •
  Asset Management     •   Cost Center Accounting     •   Profit Center
Accounting     •   Profitability Analysis     •   Budget and Planning     •  
Internal Orders (for Project Cost Reporting)     •   Credit Management for
credit checking

  •   Supply Chain Management

  •   Procurement     •   Sales & Distribution     •   Inventory Management    
•   Warehouse Management     •   Quality Management     •   LoanerSet Management

  •   Engineering Change Management

IBM Proposal for NuVasive

Page 5



--------------------------------------------------------------------------------



 



The goal of this project is to deliver the IBM Express Solution for SAP Medical
Devices in order to assist NuVasive in achieving the following representative
business benefits:

  •   Provide improved control over the LoanerSet process

  •   Improved tracking of inventories     •   Improved information to enforce
LoanerSet usage policies     •   Reduce inventory loss

  •   Provide management with access to key, real-time business information for
improved decision making     •   Streamline operations and provide users with
access to information that will make NuVasive an easier company for its
customers to do business with     •   Drive efficiency through general
operations     •   Understand customer and LoanerSet profitability     •  
Collaborate with suppliers and customers     •   Enable a scalable ERP platform
that will support NuVasive’s plans for growth

1..2 Express Solution Overview
With the IBM Medical Devices Solution, you benefit from the knowledge and
experience IBM has gained while implementing similar ERP solutions for larger
enterprises in your industry. Our prepackaged solutions are customized using
industry-standard business processes to help improve service levels and
streamline operations—from order and inventory management to transportation.
This IBM Express software delivery approach covers core business processes using
a streamlined methodology to produce demonstrable business results at an
affordable price point.
IBM prepackaged solutions are rapidly deployed allowing you to experience
business benefits quickly. Our delivery methodology includes implementation
plans, demonstrated transactions and detailed documentation to support the
preconfigured solution. Using the Legacy System Migration Workbench tool
(LSMW) from SAP, we can then quickly load NuVasive master data and demonstrate
the solution to the end user. You can also quickly begin using the
preconfigured, single database system, which is based on adaptable industry
templates and configurable business processes.
IBM Proposal for NuVasive

Page 6



--------------------------------------------------------------------------------



 



IBM Express Solution Elements at a Glance
(CHART) [a32696a3269601.gif]
IBM Proposal for NuVasive

Page 7



--------------------------------------------------------------------------------



 



1..3 IBM’s Approach to Implementing Express Solution for SAP
Our approach for implementing the IBM Express Solution for SAP Medical Devices
is to
***
***
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 8



--------------------------------------------------------------------------------



 



***
***
***
1..4 Program Approach
In order to minimize risks to the business while maximizing benefits of existing
investments, IBM recommends implementing all in-scope modules and completing
validation in a single go-live.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 9



--------------------------------------------------------------------------------



 



2. IBM Statement of Work
This Statement of Work (SOW) describes the work to be undertaken by IBM
(“Services”) under the terms and conditions of the IBM Customer Agreement dated
June 26, 2007 (“Agreement”). Described within this SOW is the project, which
consists of the Deliverable Materials to be provided by IBM, and the IBM
responsibilities and related NuVasive’s responsibilities to be provided in
accordance with the terms of this SOW.
Changes to this SOW will be processed in accordance with the procedure described
in Appendix B-1 Project Change Control Procedure. The investigation and the
implementation of changes may result in modifications to the Estimated Schedule,
Charges, and other terms of this SOW and/or the Agreement.
The following are incorporated in and made part of this SOW:

  •   Appendix A — Deliverable Materials Guidelines     •   Appendix B — Project
Procedures     •   Appendix C — Detailed Project Scope     •   Appendix D —
Roles and Responsibility Matrix     •   Appendix E — Signature Document

To the extent there is any contradiction, inconsistency or ambiguity between the
terms of this SOW and the Agreement, this SOW will govern. This SOW, its
Appendices, and the Agreement represent the entire agreement between the parties
regarding the subject matter and replace any prior oral or written
communications.
2..1 Program Scope
2..1.1 Pre-Configured SAP R/3 Medical Devices Business Processes
In this project IBM will implement the IBM Express Solution for SAP Medical
Devices for NuVasive. IBM will perform the activities and tasks described for
the Verification, Activation, Simulation and Go Live and Support Stages of work
for the following SAP R/3 Medical Devices Express Business Processes:

  •   Financial Management & Cost Controlling     •   Budget and Planning     •
  Procure to Pay     •   Contract to Cash     •   Inventory Management     •  
Warehouse Management     •   Materials Planning     •   Quality Management     •
  Engineering Change Management / Document Management

IBM Express Solutions for SAP are based on standard SAP functionality, derived
from the use of SAP components. Standard SAP functionality is defined as
functionality that meets business requirements by configuring, or implementing
pre-configured, functionality without the use of externally written programs,
user exits or “bolt-on applications” from third parties. For this project, IBM’s
Express solution for SAP will utilize pre-configured standard SAP functionality
provided by IBM.
2..1.2 Additional Process Scope — LoanerSet Management
To support NuVasive’s LoanerSet Management process, IBM will implement
MyMEDISET, an integrated “bolt-on” solution from BIT Consulting of Ebringen,
Germany.
Please refer to Appendix C: Detailed Project Scope for a list of the additional
detailed Business Areas.
IBM Proposal for NuVasive

Page 10



--------------------------------------------------------------------------------



 



The work to be undertaken as defined in this SOW, and IBM’s estimates, is based
on the results of the QuickScan conducted on May 29~31, 2007. Please refer to
Appendix C: Detailed Project Scope for a list of the detailed Business Areas, as
well as the conversions, interfaces and forms included in the scope.
2..1.3 Forms, Reports, Interfaces and Conversions
The Express Solution includes the following provisions for Forms, Reports,
Interfaces, and Conversions (FRICE), for which up to 3,330 hours of effort have
been estimated. Any effort beyond this assumed level of effort, or any
additional FRICE requirements beyond those listed below, will be addressed in
Section 2.1.3 Additional Scope.

  •   Forms: The SmartForms listed in Appendix C-4 are included. Format changes
to the form are included, but changes to the data are excluded.     •   Reports:
All standard ECC reports will be delivered. In addition, NuVasive will have BI
Express delivered content for reporting. Any additional reports needed by
NuVasive will be scoped and estimated during the validation phase     •  
Interfaces: Bank (EFT Lockbox) interfaces, as described in Appendix C-3 are
included.     •   Conversions: Existing Master and transaction data (open AR,
AP, Invoices, Open PO) as described in Appendix C-2 are included.

2..1.4 Additional Scope
In addition to the standard pre-configured Business Process functionality and
FRICE delivered with the Express Solution, the following business processes are
in included in this SOW. This functionality will be delivered on a Time &
Material basis:
Please refer to Appendix C: Detailed Project Scope for a list of the additional
detailed Business Areas.
2..2 Key Assumptions
This SOW and IBM’s estimates are based on the following key assumptions, and
those listed in the activities in Section 2.3 IBM Responsibilities, if any.
Deviations that arise during the proposed project will be managed through the
procedure described in Appendix B-1 Project Change Control Procedure, and may
result in adjustments to the Project Scope, Estimated Schedule, Charges and
other terms. These adjustments may include charges on a time and materials basis
using IBM’s standard rates in effect at such time for any resulting additional
work or waiting time. If an assumption deviation is not resolved through
Appendix B-1 Project Change Control Procedure within 3 Business days then the
issue will be resolved in accordance with Appendix B-3 Escalation Procedure.
General

  1.   Work under this SOW will be performed at the NuVasive facilities in La
Jolla, California and Memphis, Tennessee, except for any project related
activity which IBM determines would be best performed on IBM premises in order
to complete its obligations and responsibilities under this SOW. Such activity
will be billable to NuVasive.     2.   IBM will provide the Services under this
SOW during normal business hours, 8:00 AM to 6:00 PM Monday through Friday,
except national holidays. If necessary, NuVasive will provide after-hours access
to NuVasive facilities to IBM personnel. Out-of-town personnel may work hours
other than those defined as normal business hours to accommodate their travel
schedules.     3.   NuVasive will not have any co-existing corporate initiatives
that will impact this project.     4.   NuVasive will procure, install, and test
the required hardware/network for the duration of the contract.     5.  
NuVasive will make business decisions within 48 hours for any one-process
decision/Verification. When faced with a requirement for business input,
NuVasive will provide an answer/decision within 48 hours.     6.   All SAP
maintenance fees will be invoiced by SAP and paid directly to SAP.     7.   All
project deliverables including the SAP system will be in American English     8.
  Clear process ownership and communication plan are defined and will be
provided to by each Party as necessary for it to complete its obligations
hereunder

IBM Proposal for NuVasive

Page 11



--------------------------------------------------------------------------------



 



  9.   NuVasive will provide written acceptance of deliverables within 48 hours
or provide written documentation itemizing issues that must be addressed. In
absence of any communication, the deliverable will be assumed accepted after the
48 hours have elapsed.     10.   Weekly status meetings will be held with the
NuVasive Project Manager     11.   Steering Committee meetings with appropriate
NuVasive and IBM executive management will be held on a monthly basis. NuVasive
and IBM executive management will participate on a monthly basis.     12.  
NuVasive will enable the training of the NuVasive Sales Representatives (Direct
and Distributor) in such a manner as to meet the timeline delineated in the
Project Plan.     13.   Dominic is identified by NuVasive as a key resource for
this project. IBM will use all reasonable efforts to secure Dominic’s inclusion
within the project team on a full time capacity before the end of October 2007.
Prior to that date, IBM will use all reasonable efforts to secure Dominic’s
availability as a Subject Matter Specialist to the project.

Solution and Scope

  14.   my SAP ERP 2005, version ECC6.0 will be the software release used for
NuVasive solution.     15.   IBM BI Express solution is based in the SAP BI 7.0
release     16.   The scope for implementation was determined based on
information gathered from the QuickScan sessions conducted on May 29, 30 and 31,
2007.     17.   Three legal entities will be implemented, the US, UK and
Germany,     18.   Inter-company eliminations will be handled via journal
entries.     19.   Germany and UK statutory and tax reporting will be handled
outside of SAP by NuVasive’s third party service providers.     20.   The
inbound financial interfaces (e.g. Expense link and Ceridian) will provide the
data with SAP codes (i.e. general ledger account) and will require a data
conversion in the source systems to be completed by NuVasive.     21.   Credit
management will only be implemented to check credit limits.     22.   The UK and
Germany companies’ trial balance will be uploaded into SAP; these two companies
will continue to process transactions in their current systems.     23.   All
legal entities will adopt the standard Express International Chart of Accounts.
    19.   No modifications will be made to the SAP R/3 core source code.     24.
  Organizational Change Management is not included in the scope of IBM
responsibilities. As SAP R/3 is implemented, NuVasive should anticipate and plan
for organizational adjustments.     25.   NuVasive will use the IBM
Pre-configured Medical Devices Express Solution for SAP, as configured     26.  
NuVasive will be responsible for evaluating and managing any business process
and technical environment changes, employee skill levels, and managing and
executing the organizational change plan and developing new performance measures
for the organization.     27.   NuVasive will adopt the SAP Standard Business
Process Procedures (BPP’s) documentation without modifications to format.    
28.   LoanerSet processes will be managed using MyMEDISET, a 3rd party extension
of SAP.     29.   IBM and NuVasive will jointly develop Business Process
Procedures (BPP’s) documentation for MyMEDISET functionality that is not
included in the IBM Pre-configured Medical Devices Express Solution for SAP.    
30.   IBM will configure the necessary functional module areas of SAP required
to support MyMEDISET.     31.   IBM and NuVasive will write validation test
scripts for the LoanerSet functionality included in the scope of MyMEDISET.    
32.   Warehouse organization, operation and processes are identical in San Diego
and Memphis warehouses.     33.   NuVasive will accept the IBM Express Test
script as written, with the exception of defining master data used for the
tests.     23.   The conversions not listed in the scope section will either be
converted manually or by using a standard SAP automated tool.     34.   NuVasive
will utilize all the standard forms supplied by SAP. Any additional forms are as
specified in Appendix C-4.

IBM Proposal for NuVasive

Page 12



--------------------------------------------------------------------------------



 



  35.   GL balance conversion will include year end balances for one year only  
  36.   Standard reporting tools, interface and conversion mapping templates
delivered by as part of the pre-configured solution will be the only reporting
tools deployed under the scope of this proposal unless otherwise specified.    
37.   Standard delivered End User roles provided by IBM and SAP will be the only
roles deployed under the scope of this proposal.     38.   BI Express solution
will deliver standard business content reports/queries/roles and other BI
objects — no custom objects.     39.   BI express solution scope does not
include use of any enhancements on the SAP ERP system such as extensions and
append files to the SAP ERP system. These extensions will be estimated
separately.     40.   IBM will provide data format for the historical data
conversion to BI for sales and financial history and the client will provide
data in this format     41.   Historical summary level Sales data and financial
balances will be loaded in BI as follows:

  •   Detailed historical data will reside in existing legacy system and will
not be brought forth into the SAP environment     •   Inventory balances will be
converted to SAP ERP and subsequently feed into BI     •   Summary sales history
at the customer and product level will be brought into BI

  42.   At appropriate times of the project, IBM will leverage remote
development resources which will maximize productivity without incurring travel
and living expenses.     43.   NuVasive will be responsible for all legacy
system maintenance, including any modifications necessary to support the SAP
implementation.     44.   NuVasive will be responsible for all roll-in
facilities readiness.     45.   NuVasive will be responsible for any network or
system performance testing and enhancement required     46.   NuVasive will be
responsible for extracting data from existing systems to support conversion to
the new system.     47.   NuVasive will be responsible for any data cleansing
required to convert legacy system data. IBM will not be responsible for
harmonizing actual data or maintaining data standards.     48.   IBM will
provide templates and tools for validation and lead a team of NuVasive resources
through the process. The actual execution of the validation is NuVasive’s
responsibility.     49.   NuVasive will be responsible for preparation of System
Administration, Maintenance and Use SOPs.     50.   NuVasive will retain
ultimate accountability for compliance with any and all laws.     51.   QA
approval of all validation sign-offs will be timely and in such a fashion as to
not cause delays     52.   NuVasive will work with third party tools including
Vertex and CAD integration for software and release compatibility and
acquiring/upgrading to the compatible software release for integration to SAP.  
  53.   SAP Pro/Engineer CAD Management will be used to manage the CAD
integration. SAP Pro/Engineer availability will be addressed in the validation
phase of the project.     54.   SAP Pro/Engineer will be configured to support
the document storage for design documents.     55.   Since Pro/Engineer product
is a bolt-on, no additional integration to SAP ECC and/or SAP PLM is planned for
the project.     56.   Additional implementation support may be required from
SAP for SAP Pro/Engineer CAD product.     57.   IBM and NuVasive will jointly
develop Business Process Procedures (BPP’s) documentation for Pro/Engineer
functionality and SAP PLM required for the CAD integration and is not included
in the IBM Pre-configured Medical Devices Express Solution for SAP.     58.  
IBM and NuVasive will write validation test scripts for the CAD integration
functionality and SAP PLM included in the scope of this project.     59.   No
additions/changes are planned to the SAP Pro/Engineer product.

Project Environment, Resources and Tools

  60.   NuVasive will assign a full-time project manager who will have overall
authority for decisions regarding the project

IBM Proposal for NuVasive

Page 13



--------------------------------------------------------------------------------



 



  61.   NuVasive will provide a 0.5 Full Time Equivalent Organization Change
Management resource     62.   NuVasive project team resources will be available
to work on project start date.     63.   NuVasive will staff the project
resources as required for each process areas as outline in section 2.4.1.    
64.   External data providers (e.g. Banks) will provide test systems and data to
support testing programs in timely manner     65.   Any contractors or third
party vendors whose services are acquired directly by NuVasive in connection to
this project will perform their assigned tasks in a timely manner. NuVasive will
manage their effort. If third party resources are used, IBM will be permitted to
interview the resources for appropriate skills.     66.   IBM will have
reasonable access to NuVasive systems, tools and necessary procedures, which any
and all access shall be at the final discretion of NuVasive.     67.   IBM may
use proprietary tools to perform IBM responsibilities during this engagement
period. These tools remain the property of IBM.     68.   NuVasive will provide
suitable facilities for the on-site resources including desktop computers,
software, networking, office space, office supplies, furniture, telephones,
parking as necessary     69.   All NuVasive user desktop workstations will be
configured by NuVasive to the SAP supported processing speeds, memory sizes,
software, and operating systems.     70.   NuVasive will provide IBM resource
VPN access to NuVasive systems from remote locations     71.   NuVasive will
provide IBM resources internet access from NuVasive locations     72.   IBM
consultants will follow IBM travel guidelines. IBM and NuVasive will jointly
agree on a project specific travel policy for the project during the project
planning stage.     73.   To the extent that circumstances permit, IBM is
committed to offering certain scheduling flexibility to its staff that is
required to work away from home. Consistent with IBM performance obligations,
NuVasive and IBM will jointly agree to a schedule that accommodates fly-backs
for IBM staff and flexibility in time between NuVasive site and their home base,
while accomplishing their agreed work tasks.     74.   IBM personnel who travel
to a single location for more than one year or who are assigned to a project in
a location other than their normal work location may be subject to increased
U.S. federal, state and local taxes. Where possible, IBM will manage the length
of these assignments to mitigate such personnel being subject to increased tax
liabilities. Prior to removing such project personnel from the project site, IBM
will provide NuVasive 30 days advance written notice and an estimate of the
additional costs that would be incurred if the project personnel were not timely
removed from the project. In the event that such project personnel are rolled
off pursuant to this paragraph, they will be replaced with either new
consultants or a NuVasive employee. Notwithstanding the foregoing, IBM will not
remove specified personnel if, prior to their assignment to the project site for
more than one year, NuVasive agrees in writing to reimburse IBM for the amounts
payable to its personnel to cover the excess tax liability resulting from their
assignment to the project site for more than one year. IBM’s gross-up of
employee compensation is intended to take into account the excess tax liability,
which may include federal, state, and local taxes. Application of tax law
affecting IBM’s personnel will be determined by IBM.

2..3 IBM Responsibilities
Under this SOW, IBM will undertake the following activities:
2..3.1 IBM Resource Requirement
IBM will provide project resources according to the requirements identified in
section 2.9.
2..3.2 Ongoing Engagement Management
IBM will provide ongoing engagement management, on a part time basis, for the
IBM responsibilities in this SOW. The purpose of this activity is to provide
technical direction and control of IBM project personnel and to provide a
framework for project planning, communications, reporting, procedural and
contractual activity. This activity is composed of the following tasks, and may
be performed by the IBM Partner, designated Site Lead and/or other IBM
personnel:
Planning
IBM Proposal for NuVasive

Page 14



--------------------------------------------------------------------------------



 



  •   Review the SOW and the contractual responsibilities of both parties with
the NuVasive Project Manager.     •   Maintain project communications through
the NuVasive Project Manager.     •   Establish documentation and procedural
standards for Deliverable Materials.     •   Prepare and maintain the IBM
Project Plan for performance of this SOW which lists the activities, tasks,
assignments, milestones and estimates.

Project Tracking and Reporting

  •   Review project tasks, schedules, and resources and make changes or
additions, as appropriate. Measure and evaluate progress against the IBM Project
Plan with the NuVasive Project Manager.     •   Review the IBM standard invoice
format and billing procedure to be used on the project, with the NuVasive
Project Manager.     •   Work with the NuVasive Project Manager to address and
resolve deviations from the IBM Project Plan.     •   Conduct regularly
scheduled project status meetings.     •   Prepare and submit Weekly Status
Reports to the NuVasive Project Manager. (Example in Appendix E)     •  
Administer the Project Change Control Procedure with the NuVasive Project
Manager.     •   Coordinate and manage the technical activities of IBM project
personnel.

Completion Criteria: This activity will occur throughout the project and will be
complete when IBM has met the completion criteria for all remaining activities
in Section 2.3 IBM Responsibilities.
Deliverables: Weekly Status Reports
2..3.3 Ongoing Validation
The IBM Express SAP solution for Medical Devices includes a system validation
framework that NuVasive can use to develop their Validation program. However,
the extent to which the framework is adopted will be the responsibility of
NuVasive’s Quality Assurance organization with the help of IBM validation lead.
The Express Validation Framework with associated deliverables is depicted below:
IBM Proposal for NuVasive

Page 15



--------------------------------------------------------------------------------



 



***
***
***
2..3.4 Verification of the Express Solution
***
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 16



--------------------------------------------------------------------------------



 



This stage is composed of the following tasks:
***
***
***
2..3.5 Activation of the Express Solution
***
***
This stage is composed of the following tasks:
***
***
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 17



--------------------------------------------------------------------------------



 



***
***
***
2..3.6 Simulation of the Express Solution
***
***
***
2..3.7 Go Live and Support
***
***
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 18



--------------------------------------------------------------------------------



 



***
***
***
2..4 NuVasive Responsibilities
The successful completion of the proposed scope of work depends on the full
commitment and participation of NuVasive management and personnel. The
responsibilities listed in this section are in addition to those
responsibilities specified in the Agreement, and are to be provided at no charge
to IBM. NuVasive is responsible for the control of all NuVasive
responsibilities. IBM’s performance is predicated upon the following
responsibilities being fulfilled by NuVasive as scheduled in the IBM Project
Plan. Delays in performance of these responsibilities may result in additional
cost and/or delay of the completion of the project, and will be handled in
accordance with Appendix B-1 Project Change Control Procedure.
2..4.1 NuVasive Resource Requirement
We have assumed that NuVasive will appoint a full-time Project Manager. Further,
it is assumed that the NuVasive team will consist of full time equivalents, and
not full-time project team members. The impact of this staffing plan has been
accounted for in the time line and the level of staffing from IBM.
NuVasive will appoint a Point Person in each process area who will be
responsible for reporting status to the NuVasive Project Manager, tracking and
resolving process team issues, securing input from knowledgeable NuVasive
Subject Matter Experts in both plants, making decisions on behalf of the process
team related to business process and data conversion, and delivering end-user
training. The Point Persons will also be expected to become Super Users who,
after go-live, provide Level 1 (How-to) support.
At this time we are assuming Full-time Equivalent (FTE) team staffing by
NuVasive as follows:

          Resource Role   FT   FTE  
Project Manager
  ***    
Finance Team Lead
  ***    
Team Member: GL / AP / AR
  ***    
Team Member: Asset Management
      ***
Team Member: Commissions Accounting
      ***
Team Member: Clinical Trials Accounting
      ***
Operations Team Lead
  ***    
Team Member: Loaner Process
  ***    
Team Member: Distribution / Materials Management
      ***
Team Member: Procurement
      ***
Quality Management Team Lead
  ***    
Team Member: Document / Engineering Change Management
      ***
Sales and Customer Service Team Lead
  ***    
Team Member: Sales Administration
      ***
Team Member: Forecasting
      ***
Validation Lead
      ***
BI Reporting Lead
  ***    
Technical Lead
  ***    

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 19



--------------------------------------------------------------------------------



 



***
***
***
NuVasive subject matter experts from each plant will be made available to
support the team, as needed, to provide input on key process design requirements
and final design decisions.
It is assumed that NuVasive desires processes to be harmonized across the
manufacturing plants. Therefore, it is expected that, for example, the
Purchasing team members will represent the needs of all plants based on input
from plant-level subject matter experts
2..4.2 NuVasive Project Manager
Prior to the start of this project, NuVasive will designate a person called the
NuVasive Project Manager who will be the focal point for IBM communications
relative to this project and will have the authority to act on behalf of
NuVasive in all matters regarding this project. The NuVasive Project Manager’s
responsibilities include:

  •   Manage the NuVasive personnel and responsibilities for this project.     •
  Serve as the interface between IBM and all NuVasive departments participating
in the project.     •   Administer the Project Change Control Procedure with the
IBM Project Manager.     •   Participate in project status meetings.     •  
Obtain and provide information, data, and decisions within two working days of
IBM’s request unless NuVasive and IBM agree in writing to a different response
time. Review Deliverable Materials submitted by IBM in accordance with
Appendix B-2 Deliverable Materials Acceptance Procedure.     •   Resolve
deviations from the estimated schedule, which may be caused by NuVasive     •  
Help resolve project issues and escalate issues within NuVasive‘s organization,
as necessary.     •   Review with the IBM Project Manager any NuVasive invoice
or billing requirements. Such requirements that deviate from IBM’s standard
invoice format or billing procedures may have an effect on price, and will be
managed through the Project Change Control Procedure in Appendix B-1.

2..4.3 NuVasive Validation Lead and Quality Assurance Team
The IBM Express SAP solution for Medical Devices includes a system validation
framework that NuVasive can use to develop their Validation program. However,
the extent to which the framework is adopted will be
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 20



--------------------------------------------------------------------------------



 



the responsibility of NuVasive’s Quality Assurance organization with the help of
IBM validation lead. NuVasive will retain accountability for the sign-off of all
validation deliverables.
***
***
***
2..4.4 Verification Stage
***
***
***
2..4.5 Activation Stage
***
***
***
2..4.6 Simulation Stage
***
***
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 21



--------------------------------------------------------------------------------



 



***
2..4.7 Go Live and Support
***
***
2..4.8 Other NuVasive Responsibilities
I 
Software Licenses
NuVasive will procure and execute the Software License agreements required for
IBM to fulfill its obligations under this SOW, including SAP and other systems
such as Vertex.
NuVasive Information, Support and Materials
NuVasive will:

  •   Ensure that its staff is available to provide such assistance as IBM
reasonably requires and that IBM is given reasonable access to NuVasive senior
management, as well as any members of its staff to enable IBM to provide the
Services. NuVasive will ensure that its staffs have the appropriate skills and
experience. If any NuVasive staff fails to perform as required, NuVasive will
make suitable additional or alternative staff available.     •   Provide all
information and materials reasonably required to enable IBM to provide the
Services. NuVasive agrees that all information disclosed or to be disclosed to
IBM is and will be true, accurate and not misleading in any material respect.
IBM will not be liable for any loss, damage or deficiencies in the Services
arising from inaccurate, incomplete, or otherwise defective information and
materials supplied by NuVasive.

Third Party Information, Support and Materials
NuVasive will ensure it has appropriate agreements in place with third parties
to enable IBM to perform the Services under this SOW, where NuVasive is using or
providing IBM with third party information, support or materials for a project
including but not limited to, where NuVasive is employing other suppliers whose
work may affect IBM’s ability to provide the Services. Unless specifically
agreed to otherwise in writing, NuVasive will be responsible for the management
of the third parties and the quality of their input and work. Except to the
extent IBM specifically agrees otherwise in this SOW, NuVasive is solely
responsible for any third party hardware, software or communications equipment
used in connection with the Services.
Laws, Regulations and Statutes
NuVasive is responsible for:

  •   The identification of, interpretation of, and compliance with, any
applicable laws, regulations and statutes that affect NuVasive’s applications or
business.     •   The determination of all formal corporate policy and procedure
documentation

Data File Content and Security
NuVasive is responsible for:

  •   The actual content of any data file, selection and implementation of
controls on its access and use, and security of the stored data.     •   Data
cleansing and will complete the activities according to the project schedule.
NuVasive will be responsible for the quality of source data, for making any
decisions regarding the accuracy of source data, for any data cleansing that may
be required, and for validating any converted data.     •   Providing expert
resources to modify their legacy systems for interface to SAP. NuVasive will
create all legacy programs required for conversions.

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 22



--------------------------------------------------------------------------------



 



  •   The procedures necessary to safeguard the integrity of software and data
used in this project form access by unauthorized persons. The content of any
data file, the selection and implementation of controls on its access and use,
and the security of stored data is the responsibility of NuVasive.

Facilities
NuVasive will:

  •   Provide IBM and its personnel with suitable office space, and other
accommodations and facilities that IBM may reasonably require to perform the
Services, in particular secretarial support, supplies, furniture, computer
facilities, telephone/fax communications, high speed internet connectivity and
other facilities for up to 25 IBM personnel while working on the project. The
IBM project team will be located in an area adjacent to NuVasive’s subject
matter experts and technical personnel, and all necessary security badges and
clearance will be provided for access to this area. A lockable four or five
drawer cabinet will be provided to IBM personnel in accordance with NuVasive
security procedures. NuVasive will be responsible for ensuring that it has
appropriate backup, security and virus-checking procedures in place for any
computer facilities NuVasive provides or which may be affected by the Services.
    •   Establish procedures to provide physical site security for the hardware
and software systems and their elements. This security would include, as
appropriate, protection from losses occasioned by natural threats forced entry,
acts of violence and internal sabotage.

IBM Proposal for NuVasive

Page 23



--------------------------------------------------------------------------------



 



2..5 Deliverable Materials
Type II Materials
IBM will deliver one copy of each of the following Type II Materials. The
content of each Deliverable Material is described in Appendix A — Deliverable
Materials Guidelines.

  •   Status Reports     •   List of Business Scenarios and Business Process
Procedures     •   FRICE Development and Additional Business Process Procedure
Requirements     •   System Test Plan     •   Pre Packaged End User
Documentation and Training Materials

  •   Integration Test Plan     •   Go-Live Checklist

  •   Validation Plan     •   Risk Assessment     •   Issues Log     •   System
/ Infrastructure Specification     •   User Requirements Specification     •  
Functional Specification     •   Technical Design     •   Programming Standards
    •   Validation Protocols (OQ and PQ Protocol)     •   IQ, OQ and PQ Test
Cases/Scripts     •   21 CFR 11 Part Assessment     •   Trace Matrix     •  
User Training Plan     •   OQ and PQ Summary Reports     •   Validation Report /
System Release

Type III Materials
IBM will deliver all electronic and physical copies (including unapproved
drafts) of each of the following Type III Materials, and only as they relate to
NuVasive’s Loanerset Process. No copies, electronic or physical, of the
following deliverables will be retained by IBM.

  •   FRICE Development and Additional Business Process Procedure Requirements  
  •   Pre Packaged End User Documentation and Training Materials     •  
Integration Test Plans     •   User Requirements Specifications     •  
Functional Specifications     •   Technical Designs     •   OQ and PQ Test
Scripts

For purposes of this Statement of Work, Type III Materials are defined as
follows:
Type III Materials are those, created during the project, which you will own
(including ownership of copyright). No license is granted to IBM with respect to
Type III Materials. However, both parties are free to use any
IBM Proposal for NuVasive

Page 24



--------------------------------------------------------------------------------



 



ideas, concepts, know-how, or techniques which are developed or provided by the
other or jointly by both parties during a project. Both parties are free to
enter into similar agreements with others and to develop and provide Materials
or Services which are similar to those provide under this Agreement.
2..6 Completion Criteria
IBM will have fulfilled its obligations under this SOW when any one of the
following first occurs:

  •   IBM satisfies the Completion Criteria set forth in Section 2.3 IBM
Responsibilities and delivers the items described in the Section 2.6 Deliverable
Materials; or     •   IBM provides the number of hours of Services specified in
Section 2.9 Charges or in any subsequent Change Authorization, or     •  
NuVasive or IBM terminates the Services in accordance with the provisions of the
Agreement

Notwithstanding the above defined completion criteria, Customer shall have a
period through the first month end close period after following completion of
all Services and delivery of all Materials described herein (the “Acceptance
Period”) in which to perform whatever acceptance tests on the Services and
Materials it may require to confirm that they comply with the Specifications. If
Customer discovers during the Acceptance Period that the Services or Materials
do not so comply, Customer shall notify IBM and IBM shall repair, replace or
modify the Materials or re-perform the Services as soon as possible after
receipt of Licensee’s notice. If any such re-performance of services requires
that IBM and Customer enter into a PCR as provided herein to authorize any
additional required hours, then Customer agrees to work reasonably with IBM to
complete such PCR to allow IBM to perform any such re-performance of Services.
If Customer does not notify IBM of acceptance or rejection in accordance with
this paragraph, the Services and Material shall be deemed accepted at the end of
the Acceptance Period.

Page 25



--------------------------------------------------------------------------------



 



IBM Proposal for NuVasive
2..7 Estimated Schedule
The Services in this SOW are estimated to be performed in a period of *** from
the agreed upon start date.
***
***
***
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 26



--------------------------------------------------------------------------------



 



2..8 Charges
Rate Schedule
2007 Rates

                Project Role   NuVasive Rate    
Executive Oversight
     $ ***
Project Manager
     $ ***
Team Lead
     $ ***
Team Member
     $ ***
Subject Matter Expert
     $ ***
Offshore Developer
     $ ***

2008 Rates

                Project Role   NuVasive Rate    
Executive Oversight
     $ ***
Project Manager
     $ ***
Team Lead
     $ ***
Team Member
     $ ***
Subject Matter Expert
     $ ***
Offshore Developer
     $ ***

Note:
The Rate applied for each resource depends on their IBM level at the time of the
performance of the work. Resources who get promoted during their assignment to
the project will move to the new level rate as of their promotion effective
rate. The rate applied for each resource to estimate the fees also depends on
the total contract value of each Statement of Work.
Professional Fees
The professional fees for this project will be conducted on a time and material
basis. IBM will provide the resources in accordance with the following:

              Role   Name   Hours    
Project Mgr
  ***     * **
Finance (GL, AR, AP)
  ***     * **
Finance — SME
  ***     * **
Finance (CO)
  ***     * **
Finance (AM)
  ***     * **
Sales & Distribution
  ***     * **
Sales & Distribution
  ***     * **
Materials Mgmt / Inventory Mgmt
  ***     * **
Quality Management
  ***     * **
MyMediset Consultant
  ***     * **
MyMediset/SAP SME
  ***     * **
Basis / Security Setup
  ***     * **
BI Express
  ***     * **
BI SME
  ***     * **

 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 27



--------------------------------------------------------------------------------



 



             
Technical Lead — ABAP
  ***     * **
ABAP
  ***     * **
ABAP
  ***     * **
ABAP
  ***     * **
Validation Lead
  ***     * **
Test script — Write/Execute
  ***     * **
Test script — Write/Execute
  ***     * **
Test script — Write/Execute
  ***     * **
Test script — Write/Execute
  ***     * **
PQ
  ***     * **
PQ
  ***     * **
PQ
  ***     * **
Testing Lead
  ***     * **
Industry Solution Manager
  ***     * **
Risk & Quality Management
  ***     * **
Project Executive
  ***     * **
PM Admin
        * **  
Total
        * **

              Total Hours   Total Fees   Total Expenses   Total Cost   ***  
$***   $***   $***

Any additional work above the estimated budget must be mutually agreed and
executed in the form of PCR by the authorized representatives from both parties
prior to commencement of such work.
Any estimate given by IBM of any charge whether for planning or any other
purpose is only an estimate. As these are estimated amounts, actual fees may
differ.
Expenses
NuVasive will be billed for actual travel and living costs estimated at ***% of
the professional fees, exclusive of the SAP Software license fee.
Invoices
IBM will invoice NuVasive monthly for actual Services hours worked (whether
above or below the estimated hours), applicable taxes, travel and living
expenses, and other reasonable expenses incurred in connection with the
Services.
Payment is due upon receipt of invoices. NuVasive agrees to pay IBM by
electronic funds transfer or other means acceptable to IBM to an account
specified by IBM. In the event of late payment, IBM reserves the right to
suspend the provision of Services and to charge interest on amounts overdue.
 

***   Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

IBM Proposal for NuVasive

Page 28



--------------------------------------------------------------------------------



 



2..9 Additional Terms and Conditions
Termination
Either party may terminate this Statement of Work by giving the other party not
less than 30 days’ written notice. Upon termination, NuVasive will pay IBM for
1) all Services IBM provides and any Products and Materials IBM delivers through
termination, 2) all expenses IBM incurs through termination, and 3) any charges
(as described herein) IBM incurs in terminating the Services.
Business Contact Information
NuVasive agrees to allow International Business Machines Corporation and its
subsidiaries to store and use NuVasive‘s business contact information, including
names, business phone numbers, and business e-mail addresses, anywhere they do
business. Such information will be processed and used in connection with our
business relationship, and may be provided to contractors acting on IBM’s
behalf, IBM business partners who promote, market, and support certain IBM
products and services, and assignees of International Business Machines
Corporation and its subsidiaries for uses consistent with our business
relationship.
Only with your consent, which you will not unreasonably withhold, IBM may cite
your company’s name and the general nature of the Services we performed for you
to our other customers and prospective customers as an indication of IBM’s
experience.
Required Consents
NuVasive is responsible for promptly obtaining and providing to IBM all Required
Consents necessary for IBM to provide the Services described in this SOW. A
Required Consent means any consents or approvals required to give IBM and its
subcontractors the right or license to access, use and/or modify (including
creating derivative works) the hardware, software, firmware and other products
NuVasive uses, without infringing the ownership or license rights (including
patent and copyright) of the providers or owners of such products.
NuVasive will indemnify, defend and hold IBM, its subcontractors and
majority-owned subsidiaries, harmless from and against any and all claims,
losses, liabilities and damages (including reasonable attorneys’ fees and costs)
arising from or in connection with any claims (including patent and copyright
infringement) made against IBM, alleged to have occurred as a result of
NuVasive‘s failure to provide any Required Consents to IBM.
IBM will be relieved of the performance of any obligations that may be affected
by NuVasive‘s failure to promptly provide any Required Consents to IBM
Non-Solicitation
NuVasive agrees not to directly solicit for employment any employee or
subcontractor of IBM who directly performs work on this project, from the
execution date of this Statement of Work to one year after the completion,
termination or end date of this Statement of Work, whichever comes first.
Nothwithstanding the above, NuVasive will not hire Dominic Venieri for a period
of one year after completion of the engagement.
IBM Proposal for NuVasive

Page 29



--------------------------------------------------------------------------------



 



Appendix F: Signature Document
An authorized signature on this page by NuVasive indicates its acceptance of
this Statement of Work.
IBM Statement of Work for Services
Each of us agrees that the complete agreement between us about this transaction
consists of 1) this Statement of Work and its Appendices as specified in this
IBM Global Services Proposal for SAP Implementation, dated June 26, 2007, and 2)
the referenced Agreement identified below.

     
Agreed to:
  Agreed to:
 
   
NuVasive, Inc.
  International Business Machines Corporation
 
   
By: /s/ Alexis V. Lukianov
  By: /s/ Keven Baril
 
   
Authorized signature
  Authorized signature
 
   
Name (type or print):
  Name (type or print):
 
   
Alexis V. Lukianov
  Kevin Baril
 
   
Date: June 27, 2007
  Date: June 27, 2007
 
   
Customer number:
  Referenced Agreement Name IBM Customer Agreement
 
   
 
  Referenced Agreement number:
 
   
 
  Statement of Work number:
 
   
Customer address:
  IBM Office Address:
 
   
 
  4660 La Jolla Village Drive,
 
   
 
  San Diego, CA 91222
 
   
Project Name: SAP Implementation
   
 
   
Estimated Start Date: 7/23/07
   
 
   
Estimated End Date: 3/31/08
   

IBM Proposal for NuVasive

Page 30